In the United States Court of Federal Claims
                            OFFICE OF SPECIAL MASTERS
                                          No. 14-684V
                                   Filed: September 16, 2015

* * * * * * * * * * * * * * * *                             UNPUBLISHED
DARREN ROSE and                       *
HEEJIN JINNY ROSE, as the parents and *                     Special Master Gowen
natural guardians of K.R., a minor,   *
                                      *
              Petitioners,            *
                                      *                     Stipulation;
v.                                    *                     Attorneys’ Fees and Costs
                                      *
SECRETARY OF HEALTH                   *
AND HUMAN SERVICES,                   *
                                      *
              Respondent.             *
                                      *
* * * * * * * * * * * * * * * *

Mark T. Sadaka, Mark T. Sadaka, LLC, Englewood, NJ, for petitioner.
Lara Ann Englund, United States Department of Justice, Washington, DC, for respondent.

                    DECISION ON ATTORNEYS’ FEES AND COSTS1

        On July 31, 2015, Darren Rose and Heejin “Jinny” Rose (“petitioners”) filed a petition on
behalf of K.R., their minor child, pursuant to the National Vaccine Injury Compensation
Program.2 42 U.S.C. §§ 300aa-1 to -34 (2006). Petitioners alleged that as a result of receiving
an influenza (“flu”) vaccine on August 11, 2011, K.R. developed chronic urticaria. Petition at
Preamble. Further, petitioners alleged that K.R. experienced residual effects of his injury for
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat.
2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by Vaccine Rule
18(b), each party has 14 days within which to request redaction “of any information furnished by
that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                1
more than six months. Id. at ¶ 4. A Decision was issued on April 30, 2015, awarding
compensation pursuant to the parties’ stipulation filed that same day. Judgment was entered
May 5, 2015.

        On September 14, 2015, the parties filed a Stipulation of Fact concerning attorneys’ fees
and costs. Petitioner requests a total award of final attorneys’ fees and costs of $14,813.14 be
issued. Stip. of Fact ¶ 5. Pursuant to General Order #9, petitioner’s counsel also represented that
petitioner incurred $1,513,14 in reimbursable out-of-pocket expenses in this matter. Id. at ¶ 4.
The parties’ stipulation indicates that respondent does not object to the amended amount of
$13,300.00 in attorneys’ fees and costs and petitioner’s costs of $1,513.14 that petitioner is
requesting for attorneys’ fees and costs.

        The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42 U.S.C. § 300
aa-15(e). Based on the reasonableness of the parties’ stipulation, the undersigned GRANTS the
request for approval and payment of attorneys’ fees and costs.

    Accordingly, I hereby award the total $14,813.14 as follows:

    (1) A lump sum of $13,300.00 in the form of a check payable jointly to petitioners and
        petitioner’s counsel of record, Mark T. Sadaka, for petitioners’ attorneys’ fees and
        costs; and

    (2) A lump sum of $1,513.14 in the form of a check jointly payable to petitioners,
        Darren Rose and Heejin “Jinny” Rose, for personal litigation costs.

    The clerk of the court shall enter judgment in accordance herewith.3

IT IS SO ORDERED.


                                             s/ Thomas L. Gowen
                                             Thomas L. Gowen
                                             Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.

                                                 2